WHEELER, District Judge.
The tariff act of 1894 provided for duties on: “(88) Green and colored, molded, or pressed, and flint and lime glass bottles, holding more than one pint, and demijohns and carboys, covered or uncovered, whether filled or unfilled, and whether their contents he dutiable or free,. and other molded, or pressed, green and colored, and flint or lime bottle glassware, not specially provided for in this act, three fourths of one cent per pound; and Vials, holding- not m.ore than one pint and not less than one quarter of a pint, one and one eighth cents per pound,” — and, by paragraph 555, left mineral waters, and “lemonade, soda water, and all similar waters,” free. This importation was of soda water, in oval, glass vessels, holding not more than one pint, and not less than one-quarter of a pint, which would properly he called “vials.” The contents were admitted free, hut duty was exacted on the bottles, as *154such. They are the usual and necessary coverings for the soda, and are therefore not dutiable as unnecessary coverings. The question is whether such vials, filled, are dutiable as such, under paragraph 88. The words “whether filled or unfilled, and whether their contents be dutiable or free,” in the first clause of that paragraph, seem to apply only to the preceding articles of that paragraph. That classification is not extended to, and does not relate to, the clause concerning vials. Therefore no duty seems to be exacted, by that paragraph, on filled vials, when they are the necessary and proper coverings or containers of their contents. Decision reversed.